DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/944,357 filled on 07/31/2020.
Claims 1-35 are presented for examination.

Claim Objections
Claims 1, 3-5, 7, 9, 14, 16-17, 19, 22, 24-26, 28 and 31 are objected to because of the following informalities:
a)	Regarding claim 1, the phrase “room ingress and egress” on line 16 should apparently be “the room ingress and egress”. Claim 4 is objected for the same reason as discussed above with respect to claim 1. Appropriate correction is required. 
b)	Regarding claim 14, the phrase “room ingress and egress” on line 13 should apparently be “the room ingress and egress”. Claim 17 is objected for the same reason as discussed above with respect to claim 14. Appropriate correction is required.
c)	Regarding claim 22, the phrase “room ingress and egress” on line 22 should apparently be “the room ingress and egress”. Claim 25 is objected for the same reason as discussed above with respect to claim 22. Appropriate correction is required.
d)	Regarding claim 1, the phrase “package location data” on line 17 should apparently be “the package location data”. Appropriate correction is required.
e)	Regarding claim 14, the phrase “package location data” on lines 12 and 14 should apparently be “the package location data”. Appropriate correction is required.
f)	Regarding claim 22, the phrase “package location data” on lines 20 and 23 should apparently be “the package location data”. Appropriate correction is required.
g)	Regarding claim 3, the phrase “package identification data” on lines 4-5 should apparently be “the package identification data”. Claims 5, 9, 16, 17, 19, 24, 25-26, 31 are also objected for the same reason as discussed above with respect to claim 3. Appropriate correction is required.
h)	Regarding claim 7, the phrase “the package location” on line 2 should apparently be “the location of the package” for consistency of wording of the phrase in the claims. Claim 28 is objected for the same reason as discussed above with respect to claim 7. Appropriate correction is required.
i)	Regarding claim 1, the “dash” and/or hyphen and/or minus (-) at the end of line 10 should apparently be deleted. Claims 14 and 22 are objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required. 
j)	Claim 14 cites the phrase “transfer of a package between a room ….and a delivery service” is not conventional. Should the phrase “delivery service” be “delivery ]]service]]vehicle”?  Appropriate correction is required.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled rectangular box(es) shown in the drawings 3-4, 14-15, 24-26 should be provided with descriptive text labels, such as, in Fig. 3, the reference number “66” to be labeled as “processor 66”,  the reference number “58” to be labeled with “servo controller 58”, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “the location of the package” on lines 6-7, which lacks sufficient antecedent basis because there is no previous citation of any location of the package in the claim. In order to overcome the rejection, the phrase “the location of the package” may be re-written as “[[the]]a location of the package”.
Claim 1 further recites the phrase “the location of the autonomous vehicle” on lines 8-9, which lacks sufficient antecedent basis because there is no previous citation of any location of the autonomous vehicle in the claim. In order to overcome the rejection, the phrase “the location of the autonomous vehicle” may be re-written as “[[the]]a location of autonomous vehicle”.
Claim 8 recites “the vehicle”, which renders the claim indefinites because it is not clear whether the vehicle is referred to “autonomous vehicle” or delivery vehicle. 
Claim 12 further recites the phrase “the location of the autonomous robot” on lines 4-5 of claim 12, which lacks sufficient antecedent basis because there is no previous citation of any location of the autonomous robot in the claim. In order to overcome the rejection, the phrase “the location of the autonomous robot” may be re-written as “[[the]]a location of the autonomous robot”.
Claim 14 recites the phrase “the location of the package” on lines 5-6, which lacks sufficient antecedent basis because there is no previous citation of any location of the package in the claim. In order to overcome the rejection, the phrase “the location of the package” may be re-written as “[[the]]a location of the package”.
Claims 26, 30 and 32 recite the phrase “the autonomous vehicle” on line 2, line 4 and line 4 respectively, which lacks sufficient antecedent basis because there is no previous citation of any autonomous vehicle in the claim. In order to overcome the rejection, the phrase “the autonomous vehicle” may be re-written as “[[the]]an autonomous vehicle”.
Claim 29 recites the phrase “the location of the autonomous vehicle” on lines 3-4, which lacks sufficient antecedent basis because there is no previous citation of any location of the autonomous vehicle in the claim. In order to overcome the rejection, the phrase “the location of the autonomous vehicle” may be re-written as “[[the]]a location of the autonomous vehicle”.
Claim 32 recites “the vehicle location data”, which renders the claim indefinites because it is not clear whether the vehicle location data is referred to “delivery vehicle”. Furthermore, claim 32 directly depends on claim 22 and there is no citation of any vehicle location data, hence “the vehicle location data” in claim 32, lacks sufficient antecedent basis also.
Claim 33 recite the phrase “the autonomous robot” on line 3, which lacks sufficient antecedent basis because there is no previous citation of any autonomous robot in the claim. In order to overcome the rejection, the phrase “the autonomous vehicle” may be re-written as “[[the]]an autonomous robot”.
Claim 35 recites “the vehicle location data”, which renders the claim indefinites because it is not clear whether the vehicle location data is referred to “delivery vehicle”. Furthermore, “the vehicle location data” as cited in in claim 35, lacks sufficient antecedent basis  because there is no citation of any vehicle location data in the claim.
Claims 2-13, 15-21 and 23-35 are also rejected by the virtue of their dependency on independent claim 1 and 12.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Objections (having allowable subject matter)
Claims 1-35 are objected, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims and drawing objections for informalities, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the closest prior art, Anderson (US 2018/0194575) teaches a  control system configured to facilitate transfer of a package between a room in a building and a delivery service outside the room associated with a shipment order (See Para. [0006], “transporting the parcel from the storage location of the parcel to a loading location of the parcel”, and/or see Para. [0030], “pick-up parcels and deliver and load them into a placement location in vehicle 104”), said control system for controlling a shiftable panel of the building to selectively provide a path into and out of the room (See Abstract, [0004], [0020], “automatic loading and unloading system to identify a route from the parcel's storage location in the warehouse, wherein  the automatic loading and unloading system may also identify an entry position or entry route that would allow the automated guided vehicles to enter the trailer with the parcel), said control system comprising:
a location sensor configured to sense package location data associated with the location of the package relative to the panel (See Para. [0037], discloses “camera to identify parcels location”); and a system processor configured to -
receive package identification data associated with the package (See Para. [0024], [0037], [0039], [0054], [0057], [0060], discloses “received information with RFID of the parcel [construed as package] to identify the parcel and its location),
permit panel opening to allow room ingress and egress along the path based on the package identification data (See Para. [0020], [0024], [0037], “identify an entry position or entry route based on RFID tag and allow the automated guided vehicles to enter the trailer with the parcel”),
determine that the package has been transferred into or out of the room via the path based on package location data from the location sensor (See Para. [0037], “identify the parcels 210 to collect and move based on the information received in RFID signals”, and see Para. [0039], “confirm that the parcel 210 is being delivered to the correct trailer 205”), and
Another closest prior art, Matsuyama (US 2018/0247474) (this reference is from IDS) teaches in Para. [0084], [0086], “small-sized flying object passes through the automatic opening/closing door 10 to deliver the delivery goods in the room and then passes through the automatic opening/closing door 10 again to fly away. After delivering the package such as pizza to the predetermined position in the room, the small-sized flying object passes through the opening of the automatic opening/closing door 10 again from the inside to the outside”.
Another closest prior art, High et al. (US 2018/0096270, this reference is from IDS) teaches in Para. [0036], [0045], “The control circuit may, for example, determine whether a time that the delivery vehicle intends to deliver a package corresponds with a customer specified delivery restriction, and authorizes the access door to be unlocked and/or opened when the time that the delivery vehicle intends to deliver the package corresponds with the customer specified delivery restriction.”
Another closest prior art, Kadaba et al. (US 2017/0107056) teaches in Para. [0028], “each item may include an item/shipment identifier, such as a barcode, a MaxiCode, electronic representation, and/or text (e.g., alphanumeric text). The unique item/shipment identifier (e.g., 123456789) may be used by the carrier to identify and track the item as it moves through the carrier's transportation network. Such item/shipment identifiers can be affixed to items by, for example, using a sticker (e.g., label) with the unique item/shipment identifier printed thereon (in human and/or machine readable form) or an RFID tag with the unique item/shipment identifier stored therein. In addition to the item/shipment identifier, the label or RFID tag may also include other shipping information such as a destination address which may also be captured.”
Nevertheless, the closest arts as cited above, individually or in combination, fail to explicitly spell out the claimed feature of “secure the panel closed to restrict room ingress and egress along the path based on package location data from the location sensor sensing that the package has been transferred into or out of the room via the path” and in combination with all other limitations of claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore would be allowable if claim 1 is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims and drawing objections for informalities, set forth in this Office action.. Claims 2-13 depend upon either directly or indirectly independent claim 1; therefore, these claims are also would be allowable by virtue of dependencies and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims and drawing objections for informalities, set forth in this Office action. 
Claims 14 and 22 are independent claims and cite the same allowable subject matter of claim 1 as discussed above. Therefore, Claims 14 and 22 are also considered novel and non-obvious and therefore would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims and drawing objections for informalities, set forth in this Office action. Claim 15-21 and 23-35 depend upon either directly or indirectly independent claims 14 and 22 respectively; therefore, these claims would also be allowable by virtue of dependency if claims are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims and drawing objections for informalities, set forth in this Office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664